Citation Nr: 1548835	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  12-27 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a right shoulder disorder. 

3.  Entitlement to service connection for a left shoulder disorder. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to May 1994.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND


The Board finds that remand of the issues on appeal is required in order to provide the Veteran with a hearing.  The Board may decide an appeal only after affording the Veteran an opportunity for a hearing. 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2015).  

The Veteran is a VA employee at the Oakland RO and her claim was processed at the Reno, Nevada RO.  In a September 2015 report of general information, the Veteran requested a videoconference hearing at the Oakland RO instead of a hearing at the local RO as requested in her October 2012 substantive appeal and the July 2015 Board hearing clarification letter.  The record indicates that the Veteran was not notified whether she could attend a videoconference hearing at the Oakland RO.  A September 2015 Report of General Information indicates that a RO employee notified her that she could elect a videoconference hearing, withdraw the hearing request, or wait to see if Reno had travel board dates in 2017 as they did not get any dates in 2016.  To date, she has not been scheduled for a hearing.  Thus, the Veteran should be scheduled for a videoconference hearing before the Board from the RO in Oakland, California in accordance with her request.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing with a Veterans Law Judge of the Board at the RO in Oakland, California in accordance with her request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

